19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie E. HARGROVE, Petitioner-Appellant,v.Edward W. MURRAY, Director, Respondent-Appellee.
No. 94-6006.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 21, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-750-R)
Frankie E. Hargrove, appellant pro se.
E.D.Va.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.*  Hargrove v. Murray, No. CA-93-750-R (E.D. Va.  Dec. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that even if the District Court had construed Hargrove's petition under 28 U.S.C. Sec. 2241 (1988), the result would have been the same.  Because Hargrove had no liberty interest in serving his sentence in the District of Columbia, D. C.Code Ann. Secs. 24-425, -1001 (1989 & Supp.1993), his transfer did not amount to a waiver of the District of Columbia's jurisdiction over him.   See Piper v. Estelle, 485 F.2d 245, 246 (5th Cir.1973) (holding waiver justified only when sovereign's actions unequivocally inconsistent with fundamental principles of liberty and justice)